Title: To Benjamin Franklin from Joseph Salvador, 7 June 1783
From: Salvador, Joseph
To: Franklin, Benjamin


          
            Sir
            Nantes 7th. June 1783
          
          I had the Honour to acquaint your Excellency from London of my Intention of proceeding
            to America by the first Opportunity I have so far carried my design into Execution as to
            be on the point of Settling my Passage with Captain Cunningham who is going to
            Philadelphia and hope to Sail in less than a Fortnight your Excellencys Commands will be a favour to me
            if directed to Mr. Dobree here they will be forwarded to me wishing your Excellency
            Health and happiness I have the Honour to Subscribe my Self Sir Your Excellencys most
            Devoted and Obedient Humble Servant
          
            Joseph Salvador
          
         
          Addressed: A Son / Excellence Monsieur
            le Docteur / Franklin Ambassadeur Extra / Ordinaire et Plenipotentaire / des Etats Unis
            de LAmerique / A La Cour de France &ca &ca / &ca A Paris
        